GASNER CRIMINAL LAW

Law Chambers Building

345 Franklin Street
San Francisco, CA 94102

Oo wo J WN

 

ADAM G. GASNER (SBN 201234)

Law Chambers Building FILED

345 Franklin Street
San Francisco, CA 94102

Telephone: 415-782-6000 mo 2029
Facsimile: 415-241-7340 SUSAN'Y SOOKE
E-Mail: adam@gasnerlaw.com CLERK, U.S. PETEeT CODE

NORTHERN DISTRICT OF CALIFORNIA

VALERY NECHAY (SBN 314752)

Law Chambers Building

345 Franklin Street

San Francisco, CA 94102

Telephone: 415-652-8569

E-Mail: valerynechaylaw@gmail.com

 

Attorneys for Defendant
YEVGENIY ALEXANDROVICH NIKULIN

IN THE UNITED STATES DISTRICT COURT

FOR THE NORTHERN DISTRICT OF CALIFORNIA
SAN FRANCISCO DIVISION

UNITED STATES OF AMERICA, No. CR-16-00440 WHA

Plaintiff,
DEFENDANT’S SEALING
Vv. APPLICATION AND [PROPOSED]
ORDER
YEVGENITY ALEXANDROVICH NIKULIN,
LNDER-SEAL

Defendant.

 

 

 

APPL. AND [PROPOSED] ORDER
Case Number: CR-16-00440 WHA

 

 
GASNER CRIMINAL LAW

9

Law Chambers Buildin

345 Franklin Street
San Francisco, CA 94102

No

oe)

NO Ww &

Having taken notice of the United States’ filing of its Motion in Limine Number One under
seal, Defendant YEVGENIY ALEXANDROVICH NIKULIN, through defense counsel, hereby
applies for an order directing that his Opposition to the United States’ Motion in Limine Number
One to Admit Co-Conspirator Statements Under Fed. R. Evid. 801(D)(2)(E), together with this
Application and the Court’s sealing Order, be kept under seal until the further order of the court.

WHEREFORE, the Defense respectfully requests that the Court issue an order granting this
application.

DATED: February 11, 2020

/s/ Adam Gasner

Adam G. Gasner, Esq.

Attorney for Defendant

YEVGENIY ALEXANDROVICH NIKULIN
DATED: February 11, 2020

/s/ Valery Nechay

Valery Nechay, Esq.

Attorney for Defendant
YEVGENIY ALEXANDROVICH NIKULIN

ORDER
For good cause shown, IT IS HEREBY ORDERED THAT:
Defendant's Opposition to the United States’ Motion in Limine Number One to Admit Co-
Conspirator Statements Under Fed. R. Evid. 801(D)(2)(E), together with this Application, and this

Court's sealing Order, be kept under seal until further order of the court.

Wy

HONORABLE WILLIAM ALSUP
United States District Judge

IT IS SO ORDERED,

DATED: Fo Val \2, 2070,

 

to

 

 

 

APPL. AND [PROPOSED] ORDER
Case Number: CR-16-00440 WHA

 
United States District Court

Northern District of California

Les)

oOo Oo NN DW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

USA, , Case No.: 16-cr-00440-WHA-1

Plaintiffs,

y CERTIFICATE OF SERVICE

YEVGENIY ALEKSANDROVICH
NIKULIN,

 

Defendants.

 

I, the undersigned, hereby certify that:

(1) Iam an employee in the Office of the Clerk, U.S. District Court, Northern District of
California; and

(2) On 2/13/2020, I SERVED a true and correct copy(ies) of the attached, by placing said
copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an
interoffice delivery receptacle located in the Clerk’s office.

Adam G. Gasner

The Law Office of Adam G. Gasner
Law Chambers Building

345 Franklin Street

San Francisco, CA 94102

Michelle J. Kane

U.S. Attorney's Office
1301 Clay Street
Suite 3408

Oakland, CA 94612

Dated: 2/13/2020

Susan Y. Soong
Clerk, United States District Court

thaw Hoang, Deputy Gite Dy

the Honorable William Alsup

Service Certificate CRD
rev. August 2018

 
